
	
		II
		111th CONGRESS
		1st Session
		S. 299
		IN THE SENATE OF THE UNITED STATES
		
			January 22, 2009
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish a pilot program in certain United States
		  district courts to encourage enhancement of expertise in patent cases among
		  district judges.
	
	
		1.Pilot program in certain
			 district courts
			(a)Establishment
				(1)In
			 generalThere is established a program, in each of the United
			 States district courts designated under subsection (b), under which—
					(A)those district
			 judges of that district court who request to hear cases under which 1 or more
			 issues arising under any Act of Congress relating to patents or plant variety
			 protection are required to be decided, are designated by the chief judge of the
			 court to hear those cases;
					(B)cases described in
			 subparagraph (A) are randomly assigned to the judges of the district court,
			 regardless of whether the judges are designated under subparagraph (A);
					(C)a judge not
			 designated under subparagraph (A) to whom a case is assigned under subparagraph
			 (B) may decline to accept the case; and
					(D)a case declined
			 under subparagraph (C) is randomly reassigned to 1 of those judges of the court
			 designated under subparagraph (A).
					(2)Senior
			 judgesSenior judges of a district court may be designated under
			 paragraph (1)(A) if at least 1 judge of the court in regular active service is
			 also so designated.
				(3)Right to transfer
			 cases preservedThis section shall not be construed to limit the
			 ability of a judge to request the reassignment of or otherwise transfer a case
			 to which the judge is assigned under this section, in accordance with otherwise
			 applicable rules of the court.
				(b)Designation
				(1)In
			 generalNot later than 6 months after the date of the enactment
			 of this Act, the Director of the Administrative Office of the United States
			 Courts shall designate not less than 6 United States district courts, in at
			 least 3 different judicial circuits, in which the program established under
			 subsection (a) will be carried out.
				(2)Criteria for
			 designations
					(A)In
			 generalExcept as provided under subparagraph (B), the Director
			 shall make designations under paragraph (1) from—
						(i)the
			 15 district courts in which the largest number of patent and plant variety
			 protection cases were filed in the most recent calendar year that has ended;
			 or
						(ii)the district
			 courts that have adopted local rules for patent and plant variety protection
			 cases.
						(B)ExceptionsThe
			 Director may only designate a court in which—
						(i)at
			 least 10 district judges are authorized to be appointed by the President,
			 whether under section 133(a) of title 28, United States Code, or on a temporary
			 basis under other provisions of law; and
						(ii)at
			 least 3 judges of the court have made the request under subsection
			 (a)(1)(A).
						(c)DurationThe
			 program established under subsection (a) shall terminate 10 years after the end
			 of the 6-month period described in subsection (b).
			(d)ApplicabilityThe
			 program established under subsection (a) shall apply in a district court
			 designated under subsection (b) only to cases commenced on or after the date of
			 such designation.
			(e)Reports to
			 Congress
				(1)In
			 generalAt the times specified in paragraph (2), the Director of
			 the Administrative Office of the United States Courts, in consultation with the
			 chief judge of each of the district courts designated under subsection (b) and
			 the Director of the Federal Judicial Center, shall submit to the Committee on
			 the Judiciary of the House of Representatives and the Committee on the
			 Judiciary of the Senate a report on the pilot program established under
			 subsection (a). The report shall include—
					(A)an analysis of the
			 extent to which the program has succeeded in developing expertise in patent and
			 plant variety protection cases among the district judges of the district courts
			 so designated;
					(B)an analysis of the
			 extent to which the program has improved the efficiency of the courts involved
			 by reason of such expertise;
					(C)with respect to
			 patent cases handled by the judges designated pursuant to subsection (a)(1)(A)
			 and judges not so designated, a comparison between the 2 groups of judges with
			 respect to—
						(i)the
			 rate of reversal by the Court of Appeals for the Federal Circuit, of such cases
			 on the issues of claim construction and substantive patent law; and
						(ii)the
			 period of time elapsed from the date on which a case is filed to the date on
			 which trial begins or summary judgment is entered;
						(D)a discussion of
			 any evidence indicating that litigants select certain of the judicial districts
			 designated under subsection (b) in an attempt to ensure a given outcome;
			 and
					(E)an analysis of
			 whether the pilot program should be extended to other district courts, or
			 should be made permanent and apply to all district courts.
					(2)Timetable for
			 reportsThe times referred to in paragraph (1) are—
					(A)not later than the
			 date that is 5 years and 3 months after the end of the 6-month period described
			 in subsection (b); and
					(B)not later than 5
			 years after the date described in subparagraph (A).
					(3)Periodic
			 reportsThe Director of the Administrative Office of the United
			 States Courts, in consultation with the chief judge of each of the district
			 courts designated under subsection (b) and the Director of the Federal Judicial
			 Center, shall keep the committees referred to in paragraph (1) informed, on a
			 periodic basis while the pilot program is in effect, with respect to the
			 matters referred to in subparagraphs (A) through (E) of paragraph (1).
				(f)Authorization
			 for Training and Clerkships
				(1)In
			 generalIn addition to any other funds made available to carry
			 out this section, there are authorized to be appropriated not less than
			 $5,000,000 in each fiscal year for—
					(A)educational and
			 professional development of those district judges designated under subsection
			 (a)(1)(A) in matters relating to patents and plant variety protection;
			 and
					(B)compensation of
			 law clerks with expertise in technical matters arising in patent and plant
			 variety protection cases, to be appointed by the courts designated under
			 subsection (b) to assist those courts in such cases.
					(2)Availability of
			 fundsAmounts made available pursuant to this subsection shall
			 remain available until expended.
				
